     Case 3:21-cv-00900-MMA-MSB Document 11 Filed 08/25/21 PageID.55 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    PAUL D. CARR,                                      Case No. 21-cv-900-MMA (MSB)
12                                     Petitioner,
                                                         ORDER GRANTING SECOND
13    v.                                                 EXTENSION OF TIME TO FILE
                                                         FIRST AMENDED PETITION
14    NEIL MCDOWELL, Warden, and ROB
      BONTA, Attorney General,
15                                                       [Doc. No. 10]
                                    Respondents.
16
17
18         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of
19   Habeas Corpus pursuant to 28 U.S.C. § 2254. See Doc. No. 1. The Court previously
20   instructed Petitioner that in order to reopen and proceed with this case, Petitioner was
21   required to submit a First Amended Petition that cures the pleading deficiencies outlined
22   in the Court’s May 19, 2021 Order together with the required filing fee on or before July
23   19, 2021, and if Petitioner failed to satisfy the exhaustion requirement as to any claim
24   presented in the action or request a stay of the instant habeas action while he exhausted
25   his unexhausted claims, he would need to file a new petition which will be given a new
26   civil case number. See Doc. No. 3. In its July 12, 2021 Order, the Court granted an
27   extension of time for filing of a First Amended Petition to September 20, 2021, to allow
28   Petitioner an opportunity to clarify whether he intends to bring any exhausted claims in

                                                     1
                                                                                21-cv-900-MMA (MSB)
     Case 3:21-cv-00900-MMA-MSB Document 11 Filed 08/25/21 PageID.56 Page 2 of 3



 1   the instant habeas action and whether he intends to seek a stay of this action while he
 2   exhausts. See Doc. No. 8.
 3            Petitioner now writes that he cannot meet the September 20, 2021 deadline because
 4   of “[t]he extraordinary circumstance of the pandemic surge” and his “continued denial of
 5   access to the law library.” See Doc. No. 10. Given Petitioner’s lack of access to the law
 6   library or legal documents, the Court GRANTS an extension of time for filing of a First
 7   Amended Petition to November 5, 2021, to allow Petitioner an opportunity to clarify
 8   whether he intends to bring any exhausted claims in the instant habeas action and whether
 9   he intends to seek a stay of this action while he exhausts.
10            Once more, the Court cautions Petitioner that any claims raised in a habeas petition
11   in this Court must be filed before the expiration of the one-year statute of limitations. See
12   28 U.S.C. § 2244(d).1 The statute of limitations does not run while a properly filed state
13   habeas corpus petition is pending. 28 U.S.C. § 2244(d); see Evans v. Chavis, 546 U.S.
14   189, 193 (2006) (“As long as the prisoner filed a petition for appellate review within a
15   ‘reasonable time,’ he could count as ‘pending’ (and add to the 1–year time limit) the days
16   between (1) the time the lower state court reached an adverse decision, and (2) the day he
17   filed a petition in the higher state court.”), citing Carey v. Saffold, 536 U.S. 214, 222–23
18
19
20   1
         28 U.S.C. § 2244(d) provides:
21
     (1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
22   custody pursuant to the judgment of a State court. The limitation period shall run from
     the latest of—
23           (A) the date on which the judgment became final by the conclusion of direct review or the
             expiration of the time for seeking such review;
24           (B) the date on which the impediment to filing an application created by State action in violation
25           of the Constitution or laws of the United States is removed, if the applicant was prevented from
             filing by such State action;
26           (C) the date on which the constitutional right asserted was initially recognized by the Supreme
             Court, if the right has been newly recognized by the Supreme Court and made retroactively
27           applicable to cases on collateral review; or
             (D) the date on which the factual predicate of the claim or claims presented could have been
28           discovered through the exercise of due diligence.

                                                         2
                                                                                          21-cv-900-MMA (MSB)
     Case 3:21-cv-00900-MMA-MSB Document 11 Filed 08/25/21 PageID.57 Page 3 of 3



 1   (2002); but see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
 2   ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
 3   placement into the record] are in compliance with the applicable laws and rules
 4   governing filings.”); Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005) (“Because the state
 5   court rejected petitioner’s [post-conviction] petition as untimely, it was not ‘properly
 6   filed,’ and he is not entitled to statutory tolling under § 2244(d)(2).”). However, absent
 7   some other basis for tolling, the statute of limitations continues to run while a federal
 8   habeas petition is pending. See Duncan v. Walker, 533 U.S. 167, 181-182 (2001).
 9                                          CONCLUSION
10         While the instant habeas action remains dismissed without prejudice and with
11   leave to amend for failure to allege exhaustion of state court remedies as to the claims
12   presented in the Petition, the Court GRANTS an extension of time for filing of a First
13   Amended Petition to November 5, 2021, to allow Petitioner an opportunity to clarify
14   whether he intends to bring any exhausted claims in the instant habeas action and whether
15   he intends to seek a stay of this action while he exhausts. No further extensions will be
16   granted unless Petitioner can show extraordinary circumstances. If, on or before
17   November 5, 2021, Petitioner has not satisfied the exhaustion requirement as to any
18   claim presented in the action or requested a stay of this action while he exhausts his
19   unexhausted claims, he will need to file a new habeas petition which will be given a new
20   civil case number. Finally, to the extent Petitioner wishes to pursue claims concerning
21   the conditions of his confinement, he must file a new civil rights action pursuant to
22   42 U.S.C. § 1983, which will be given a new civil case number.
23         The Clerk of Court is directed to send Petitioner a blank Southern District of
24   California amended petition form along with a copy of this Order.
25         IT IS SO ORDERED.
26   Dated: August 25, 2021                         _____________________________
27                                                  Hon. Michael M. Anello
28                                                  United States District Judge

                                                   3
                                                                                21-cv-900-MMA (MSB)
